Citation Nr: 1226000
Decision Date: 07/27/12	Archive Date: 09/11/12

DOCKET NO. 08-39 025	)        DATE 

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to an increased rating for residuals of a shell fragment wound of Muscle Group (MG) XI, left calf, currently rated as 10 percent disabling.

REPRESENTATION 

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD 

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana, that continued a 10 percent rating for residuals of a shell fragment wound to the left calf.

FINDINGS OF FACT

1. The residuals of a shell fragment wound of the left calf are moderately disabling and are manifested by pain and a lowered threshold for fatigue; moderately severe muscle damage is not exhibited.

2. Resolving all doubt in the Veteran's favor, the scarring from the shell fragment wound of the left calf is painful.

CONCLUSIONS OF LAW

1. The requirements for an evaluation higher than 10 percent for residuals of a shell fragment wound of left calf, MG XI are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.56, 4.73, Diagnostic Code (DC) 5311 (2011).

2. Resolving all doubt in the Veteran's favor, the scarring from the shell fragment wound of the left calf is painful. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Diagnostic Code (DC) 7804 (2011).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the rating decision appealed, VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and explanation of how disability ratings and effective dates are assigned. The Board finds the letter was both time- and content-compliant. See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's representative initially asserted the RO did not seek to obtain records of a private physician, Dr. P, the Veteran identified on a VA Form 21-4142. After the RO informed the Veteran that a new authorization and release was needed to obtain any related records extant, the Veteran informed the RO that there were no records to obtain; and, the letter submitted earlier by Dr. P was the sole evidence from him. There are no other assertions that there is additional evidence to obtain. In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran. Id.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and

-3-

what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594. Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability. Francisco v. Brown, 1 Vet. App. 55 (1994). Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

-4-

Analysis

By way of history, the Veteran sustained multiple shell fragment wounds, including to his left calf, while in the Republic of Viet Nam in August 1969. The service treatment records do not include details of the treatment, but a September 1971 VA examination report notes the examiner assessed a penetrating wound of the left calf. The Veteran described a dull aching pain over the back of the left calf. On deep palpation, there was some paresthesia noted. The Veteran exhibited normal gait. A March 1972 rating decision granted service connection for an injury to MG XI of moderate severity and assigned an initial 10 percent rating under DC 5311, effective in July 1971. See 38 C.F.R. §§ 4.56, 4.73. VA received the Veteran's current claim for an increased rating in October 2006.

In his statement in support of his claim, the Veteran related that he experienced pain when walking, lying in bed, and when crossing his legs while sitting. He described the pain as sometimes sharp, while at other times it was dull. The Veteran also noted that cold weather aggravated his symptoms.

The May 2007 examination report reflects the Veteran reported one piece of shrapnel removed from his left calf was as large as one centimeter (cm) in length. He related it penetrated, bounced off of the bone, and came out going around the nerve. The Veteran denied any weakness but reported a pins-and-needles sensation around the scar site with any contact, to include by loose clothing. The Veteran reported he was uncomfortable crossing his left leg over the right because the pressure caused the pins-and-needles sensation in the area. He reported further that, occasionally, the sensation radiated down, and up as high as the calf, but he denied any type muscle ache. The Veteran also reported an occasional Charlie horse-type muscle spasm which easily resolved, as well as some mild fatigability. The examiner noted the Veteran reported minimal impact on his work, as he walked slower when his left calf symptoms were active. As far as his home activities were concerned, the Veteran reported he had to purchase a riding lawn mower, because the pins-and-needles sensation bothered him too much when he pushed a mower.

-5-

Physical examination revealed an approximate four cm scar transversely across the mid-left posterior calf. It was tender to light palpation but not deep palpation. The left knee and left ankle manifested full range of motion (ROM) and 5/5 strength throughout the left lower extremity. Sensation was intact distally to monofilament examination. The examiner noted the Veteran's report of fatigability with dorsiflexion of the right foot on weight bearing activities. X-rays were read as having shown minimal osteoarthritic ankle changes but without any shrapnel in the subcutaneous tissue and musculature. The examiner diagnosed left calf muscular injury with mild fatigability.

In his notice of disagreement (NOD), the Veteran asserted the examiner informed him the computer was down, the Veteran was his last patient prior to his lunch break, and he essentially rushed through the examination as it concerned the left calf. The Veteran noted the examiner was quite thorough with the other sites of his shell fragment wounds, but not so with the left calf, which was the reason he applied for an increased rating. The Veteran asserts he informed the examiner he experienced symptoms from having crossed his legs in the waiting room, but the examiner did not note that fact. The Veteran asserted he experienced different symptoms at different times of the day; and, different situations may yield different sensations of discomfort: sometimes pins and needles, and sometimes muscle fatigue. The Veteran asserted he awoke during the night and was unable to get back to sleep because he crossed his legs the wrong way while asleep. He also explained that, while the examiner's twisting of the muscle did not elicit pain, the area was very painful on his way home and the next day. The Veteran asserted that his symptoms are now active day and night, which was not the case during the earlier part of his life. As a result, the Veteran asserts his left calf residuals should be rated at the next higher level, but the examiner excused him without giving him the opportunity to explain those factors.

Dr. P noted in a January 2008 letter that the Veteran complained of a longstanding history of calf pain and neuropathy. The Veteran reported it affected his gait, increased with standing, and caused him neuropathic pain issues. The Veteran reported the pain was worse when he crossed his legs, and it awoke him from sleep.

-6-

After consideration of the Veteran's NOD, The RO arranged another examination. The May 2009 examination report reflects the Veteran reported intermittent throbbing pain of the left calf, usually precipitated by cold, damp weather. On a scale of 1 to 10, the Veteran assessed the pain as 4-5/10, and it was temporarily relieved by application of heat. The Veteran denied use of analgesics because he disliked taking medication. He also reported occasional pain and muscle spasm while standing or walking. The Veteran reported he could walk one-half to one mile without difficulty, and that he worked for the postal service as a processing clerk, which required prolonged standing, pivoting on his heel, and making twisting movements with his left foot and left leg. The Veteran reported mild intermittent throbbing and occasional muscle spasm pain during the early part of his eight-hour shift. The symptoms worsened in frequency by the end of the shift. He reported he had not experienced any incapacitation due to his symptoms or took time off from work. The Veteran denied any impact on his activities of daily living.

Physical examination of the left calf revealed mild deep pain in the left calf muscles on deep palpation. There was no loss of deep fascia or muscular tissue, nor were there any adhesions. There was normal strength of the muscles, as the left calf strength was the same as on the right. There was no muscle herniation, tendon damage, or damage to the bone or vascular structures. ROM of the left knee and left ankle were normal; and, repetitive movements of those joints did not elicit pain, weakness, fatigue, lack of endurance, or loss of ROM. There was no evidence of incoordination of left calf muscles. The examiner diagnosed residuals of injury of MG XI of the left calf.

In an August 2009 statement, the Veteran also complained about the May 2009 examination. The Veteran asserted the examiner spent more than half to three-fourths of the allotted time reading from the computer and taking notes, and the examiner continually looked at his watch. The Veteran disputed the examiner's notation that the Veteran assessed his pain as 4-5/10. The Veteran believed he said 5-6/10. The Veteran also asserted the examiner allowed him less than a minute to explain his pain and other symptoms. The Veteran also explained that he is not one to complain about pain, as most of the time he presses on with his daily activities in

-7-

spite of the pain. He added that when he does complain of pain, he is really in pain. The Veteran's wife's statement echoed the Veteran's report of his symptoms.

The criteria for rating muscle injuries is covered under 38 C.F.R. §§ 4.55, 4.56, and 4.73. Muscle injury ratings are not to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). The skeletal muscles of the body are divided into muscle groups. 38 C.F.R. § 4.55(b). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b). The cardinal signs and symptoms of muscle disability are described in 38 C.F.R. § 4.56(c): loss of power; weakness; lowered threshold of fatigue; fatigue-pain; impairment of coordination; and uncertainty of movement.

Disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323. 38 C.F.R. § 4.73. These terms are described in 38 C.F.R. § 4.56(d). A slight disability of muscles stems from a simple wound of a muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1)(i). It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments. 38 C.F.R. § 4.56(d)(l)(i)-(iii). There are no cardinal signs of muscle disability. 38 C.F.R. § 4.56(d)(1)(ii).

For moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection. 38 C.F.R. § 4.56(d)(2)(i). The record of moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue. 38 C.F.R. § 4.56(d)(2)(ii). Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii).

Characteristics of moderately severe disability include: a deep penetrating wound; prolonged infection: debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or

-8-

more muscle groups; loss of deep fascia; and impacted strength and endurance. 38 C.F.R. § 4.56(d)(3).

Characteristics of severe disability include all of the above plus: evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc. 38 C.F.R. § 4.56(d)(4).

MG XI is responsible for propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and the knee and includes the posterior and lateral crural muscles and the muscles of the calf; the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris. For slight impairment, a zero percent rating is warranted; for moderate impairment, a 10 percent rating is warranted; for moderately severe impairment, a 20 percent rating is warranted; and, for severe impairment, a 30 percent rating is warranted. 38 C.F.R. § 4.73, DC 5311.

While the Veteran expressed his dissatisfaction with both examinations, the reports of those examinations reflect the examiners did in fact note the core essence of his reported symptoms. For example, the Veteran complained that the examiner did not allow him to explain what he, the Veteran, experienced in the waiting room, but the Board notes the examination report reflects the Veteran's reported pain when he crossed his legs. The Board finds both examinations adequate for review purposes. The Board also notes Dr. P's letter is based entirely on what the Veteran reported to him. Dr. P did not add any independent assessment or diagnosis of his own. This is not to discount or dismiss the Veteran's reports, as he is fully competent to provide probative evidence of his symptoms. See 38 C.F.R. § 3.159(a)(2). Nonetheless, the Board has already noted and considered the Veteran's reported history. Further, objective clinical examination did not confirm Dr. P's notation of neuropathy.

-9-

The Board notes the Veteran's statements and that of his wife, as to his symptoms, as they both are, competent to describe the symptoms observed in the Veteran. See id. The Board also acknowledges the Veteran's reported pain and the overall impact of his functional loss as reported by him, and his belief that the residuals of shell fragment wound of the left calf should be rated higher. Nonetheless, the Board has determined that a disability rating in excess of 10 percent is not warranted based on the criteria for muscle injuries, and the Veteran's disability is appropriately rated as moderate.

The objective findings at clinical examinations revealed full motor strength of 5/5, normal sensation, and no loss of ROM on repetitive use of the left leg. The Board finds the Veteran's disability cannot be described as moderately severe as the objective evidence does not show a deep penetrating wound nor prolonged infection. There were no entrance and exit scars through any muscle groups, no loss of deep fascia, nor impacted strength and endurance. The objective findings comport with a finding of a lowered threshold of fatigue. Thus the preponderance of the evidence shows a moderate disability of the MG XI muscle injury. While the Veteran's pain is chronic, the 10 percent rating is deemed reasonable compensation for the functional loss due to the residual pain and lowered threshold of fatigue.

The Rating Schedule provides a compensable rating for scars when there is evidence that they are unstable or painful. Five or more scars that are unstable or painful should be rated at 30 percent. Three or four scars that are unstable or painful should be assigned a 20 percent rating. One or two scars that are unstable or painful should be assigned a 10 percent rating. See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2011).

While a higher evaluation for resulting muscle damage is not warranted, the May 2009 VA examination report noted that the residual scar was hypersensitive. Resolving all doubt in the Veteran's favor, the scarring nearly approximates the criteria for a separate 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804. However, there is no showing of instability, disfigurement, infection, or other symptoms from the scar and an evaluation greater than 10 percent is not met or approximated.

-10-

The Board has considered whether the Veteran is entitled to a staged rating for any part of the rating period on appeal. Hart, 21 Vet. App. 505. The Board finds no factual basis for a staged rating for any part of the rating period, as the residuals of a shell fragment wound of the left calf have manifested at the same rate for the entire period. The Board has also considered step one under Thun v. Peake, 22 Vet. App. 111 (2008), and finds the schedular rating criteria describes the severity of the Veteran's MG XI injury and residual scarring. This means the Veteran's left calf MG injury and residual scarring does not present an exceptional disability picture. In the absence of an exceptional disability picture, there is no basis for referral for consideration of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim(s), however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

An increased rating greater than 10 percent for residuals of a shrapnel fragment wound of Muscle Group (MG) XI, left calf, is denied.

A separate 10 percent rating for scarring on the left calf form the shrapnel fragment wound is allowed, effective May 12, 2009, subject to the regulations governing the award of monetary benefits.
	
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

-11-



